 

 

Exhibit 10.4

 

TESLA, INC.

2010 EQUITY INCENTIVE PLAN

(as amended and restated effective June 12, 2012)

(as further amended and restated effective April 10, 2014)

(as further amended and restated effective March 3, 2015)

(as further amended and restated effective February 1, 2017)

(as further amended and restated effective July 13, 2017)

1.Purposes of the Plan.  The purposes of this Plan are:

 

•

to attract and retain the best available personnel to ensure the Company’s
success and accomplish the Company’s goals,

 

•

to incentivize Employees, Directors and Consultants with long-term equity- based
compensation to align their interests with the Company’s stockholders, and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2.Definitions.  As used herein, the following definitions will apply:

(a) “Administrator”  means  the  Board  or  any  of  its  Committees  as  will  be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Award”  means,  individually  or  collectively,  a  grant  under  the  Plan  of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan.  The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

--------------------------------------------------------------------------------

 

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition  or  acquisitions;  provided,  however,  that  for  purposes  of  this  subsection  (iii),  the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(h) “Committee”  means  a  committee  of  Directors  or  of  other  individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Tesla, Inc., a Delaware corporation, or any successor
thereto.

(k) “Consultant” means any person, including an advisor, engaged by the

Company or a Parent or Subsidiary to render services to such entity.

(l) “Director” means a member of the Board.

(m) “Disability”    means    total    and    permanent    disability    as    defined    in
Section 22(e)(3) of  the  Code,  provided  that  in  the case of Awards  other
than  Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.   Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
different terms), Awards of a different type, and/or cash, and/or (ii)
Participants would have the opportunity to transfer any outstanding Awards to a
financial institution or other person or entity selected by the Administrator.  
Subject to the no-Repricing provision in Section 4(b), the Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion.

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

-2

--------------------------------------------------------------------------------

 

(iii) For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or

(iv)In the absence of an established market for the Common Stock, the

Fair Market Value will be determined in good faith by the Administrator.

(r) “Fiscal Year” means the fiscal year of the Company.

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock  option  within  the  meaning  of  Section
422  of  the  Code  and  the  regulations  promulgated thereunder.

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer”  means  a  person  who  is  an  officer  of  the  Company  within  the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Outside Director” means a Director who is not an Employee.    For the
avoidance of doubt, an Outside Director may or may not be an “outside director”
within the meaning of Section 162(m) of the Code.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z) “Participant” means the holder of an outstanding Award.

(aa)“Performance Goals” means one or more objective measurable performance goals
established by the Administrator based upon one or more of the following
criteria: (i) any measure of financial condition or operating results that can
be determined by reference to the Company’s balance sheets, income statements or
cash flows prepared in accordance with generally
accepted  accounting  principles  or  one  or  more  other  specified  bases;  (ii)  Company  or  stock
valuation; (iii) market share; (iv) orders, sales or leases; (v) intellectual
property (e.g., patents); (vi) product innovation or development; (vii) product
launch or ship schedules; (viii) specified projects or business transactions;
(ix) customer satisfaction metrics; (x) quality metrics; (xi) manufacturing or
production metrics; or (xii) retail or service locations.  Any criteria used may
be measured, as applicable, (a) in absolute terms, (b) in relative terms
(including but not limited to, the passage of time and/or against other
companies or financial metrics), (c) on a per share and/or share per capita
basis,  (d)  against  the  performance  of  the  Company  as  a  whole  or  against  particular  entities,
segments, operating units or products of the Company and /or (e) on a pre-tax or
after tax basis. Awards that are not intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code may take into
account any other factors deemed appropriate by the Administrator.

(bb)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10, subject to
Section 4(a)(ii).

(cc)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10, subject to
Section 4(a)(ii).

(dd)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator, subject to
Section 4(a)(ii).

(ee)“Plan” means this 2010 Equity Incentive Plan.

(ff)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

-3

--------------------------------------------------------------------------------

 

(gg)“Repricing”  means any of the following actions taken by the Administrator:
(i) lowering or reducing the exercise price of an outstanding Option and/or
outstanding Stock Appreciation Right, (ii) cancelling, exchanging or
surrendering any outstanding Option and/or outstanding Stock Appreciation Right
in exchange for cash or another award for the purpose of repricing the award;
and (iii) cancelling, exchanging or surrendering any outstanding Option and/or
outstanding Stock Appreciation Right in exchange for an Option or Stock
Appreciation Right with an exercise price that is less than the exercise price
of the original award; provided that a Repricing shall not include any action
taken with stockholder approval or any adjustment of an Option or Stock
Appreciation Right pursuant to Section 14(a).

(hh)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(ii)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
8.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(jj)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(kk)“Section 16(b)” means Section 16(b) of the Exchange Act.

(ll)“Service Provider” means an Employee, Director or Consultant.

(mm)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(nn)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(oo)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.

(a)Stock Subject to the Plan.  Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 10,666,666 Shares, plus (i) any Shares that, as of the Registration Date,
have been reserved but not issued pursuant to any awards granted under the
Company’s 2003 Equity Incentive Plan (the “Existing Plan”) and are not subject
to any awards granted thereunder, and (ii) any Shares subject to stock options
or similar awards granted under the Existing Plan that expire or otherwise
terminate without having been exercised in full and Shares issued pursuant to
awards granted under the Existing Plan that are forfeited to or repurchased by
the Company, with the maximum number of Shares to be added to the Plan pursuant
to clauses (i) and (ii) equal to 12,923,841 Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock.

(b)Automatic Share Reserve Increase.    The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2011 Fiscal Year, in an amount equal to the least of (i)
5,333,333 Shares, (ii) four percent (4%) of the outstanding Shares on the last
day of the immediately preceding Fiscal Year or (iii) such number of Shares
determined by the Board.

(c)Lapsed Awards.    If  an  Award  expires  or  becomes  unexercisable  without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated).  Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan.  Shares used to pay the exercise
price of an Award or to satisfy the tax withholding obligations related to an
Award will become available for future grant or sale under the Plan.  To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.  Notwithstanding the foregoing and, subject to adjustment as
provided in Section 14, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options will equal the aggregate Share number stated
in Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).

-4

--------------------------------------------------------------------------------

 

(d)Individual Share Limits.

(i)Limits on Options and Stock Appreciation Rights. No Participant shall receive
Options or Stock Appreciation Rights during any Fiscal Year covering, in the
aggregate, in excess of 2,000,000 Shares, subject to adjustment pursuant to
Section 14.

(ii)Limits on Other Awards. No Participant shall receive Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units during any
Fiscal Year covering, in the aggregate, in excess of 2,000,000 Shares, subject
to adjustment pursuant to Section 14.

(e)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii)Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code, and such Awards shall be granted and
administered pursuant to the requirements of Section 162(m) of the Code.  The
Committee may, in its discretion, subject such Awards to the achievement of
Performance Goals.

(iii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv)Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to  select  the  Service  Providers  to  whom  Awards  may  be  granted
hereunder;

(iii)to determine the number  of Shares  to  be covered  by each  Award granted
hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine, subject to Section 4(a)(ii);

(vi)to determine the terms and conditions of any, and to institute any Exchange
Program, subject to the no-Repricing provision below;

(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(ix)to modify or amend each Award (subject to Section 19 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options), subject
to the no-Repricing provision below;

(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 15 of the Plan;

-5

--------------------------------------------------------------------------------

 

(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.

In no event shall the Administrator effect any Repricing of any Option or Stock
Appreciation Right.

(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5.Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers.  Incentive Stock Options may be
granted only to Employees.

6.Stock Options.

(a)Limitations.  Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options.  For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted.  The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

(b)Term of Option.    The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.  Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1)In the case of an Incentive Stock Option

(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(B)granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(2)In  the  case  of  a  Nonstatutory Stock  Option,  the  per  Share exercise
price will be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

(3)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share
on  the  date  of  grant  pursuant  to  a  transaction  described  in,  and  in  a  manner  consistent  with,
Section 424(a) of the Code.

(ii)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised, subject to Section 4(a)(ii).

-6

--------------------------------------------------------------------------------

 

(iii)Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or otherwise)
implemented by the Company in connection with the Plan; (6) by net exercise; (7)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; or (8) any combination of the foregoing
methods of payment.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator, including
any Performance Goals subject to Section 4(a)(ii), and set forth in the Award
Agreement.  An Option may not be exercised for a fraction of a Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).   Full payment may consist of any consideration and method
of payment authorized by the Administrator and permitted by the Award Agreement
and the Plan.  Shares issued upon exercise of an Option will be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.   No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii)Termination of Relationship as a Service Provider.   If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(iii)Disability of Participant.    If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).   In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.   If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.   If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

-7

--------------------------------------------------------------------------------

 

7.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b)Restricted  Stock  Agreement.    Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.

(c)Transferability.     Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d)Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e)Removal of Restrictions.   Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine.  The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f)Voting Rights.   During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g)Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise.  If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h)Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8.Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

(b)Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion, subject to Section 4(a)(ii).

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout, subject to
Section 4(a)(ii).

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement.  The Administrator, in its sole
discretion, may only settle earned Restricted Stock Units in cash, Shares, or a
combination of both.

(e)Cancellation.   On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9.Stock Appreciation Rights.

(a)Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

-8

--------------------------------------------------------------------------------

 

(b)Number of Shares.    The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(c)Exercise Price and Other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will
have  complete  discretion  to  determine  the  terms  and  conditions  of  Stock  Appreciation  Rights
granted under the Plan.

(d)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise (including any
Performance Goals), and such other terms and conditions as the Administrator, in
its sole discretion, will determine, subject to Section 4(a)(ii).

(e)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement.  Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.

(f)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares.    Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion.  The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.

(b)Value of Performance Units/Shares.   Each Performance Unit will have an
initial  value  that  is  established  by  the  Administrator  on  or  before  the  date  of  grant.    Each
Performance Share will have an initial value equal to the Fair Market Value of a
Share on the date of grant.

(c)Performance Objectives and Other Terms.   The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers, subject to Section 4(a)(ii).  The time period during which the
performance objectives or other vesting provisions must be met will be called
the “Performance Period.”  Each Award of Performance Units/Shares will be
evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine, subject to Section 4(a)(ii).  The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion, subject to Section
4(a)(ii).

(d)Earning of Performance Units/Shares.    After  the  applicable  Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved.   After the grant of a Performance Unit/Share,
the Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share, subject
to Section 4(a)(ii).

(e)Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f)Cancellation of Performance Units/Shares.   On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

-9

--------------------------------------------------------------------------------

 

11.Formula Awards to Outside Directors.

(a)General.  Outside Directors will be entitled to receive all types of Awards
(except Incentive Stock Options) under this Plan, including discretionary Awards
not covered under this Section 11.  All grants of Awards to Outside Directors
pursuant to this Section will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

(b)Type of Option.   If Options are granted pursuant to this Section they will
be Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other terms and conditions of the Plan.

(c)Initial Award. Each person who first becomes an Outside Director on or after
July 13, 2017, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy, will  be  automatically  granted  an
Option  to  purchase up to 16,668 Shares (the “Initial Award”), representing
one-third of the amount of a Triennial Award (as defined below), on or about the
date on which such person first becomes an Outside Director (the “Outside
Director Start Date”); provided, however, that an Inside Director who ceases to
be an Inside Director, but who remains a Director, will not receive an Initial
Award. The number of Shares subject to the Initial Award will be equal to 1,389
multiplied by the number of months (rounded up to a whole number) between the
Outside Director Start Date and the anticipated Initial Triennial Award Grant
Date (as defined below) for such Outside Director.

(d)Triennial Award. Every three (3) years, each Outside Director will be
automatically granted an Option to purchase 50,000 Shares (a “Triennial
Award”).  The initial Triennial Award for each Outside Director will be granted
on June 18, 2015 or, with respect to an Outside Director who is appointed or
elected to the Board on or after July 13, 2017, on the date that is the first
June 18 following the applicable Outside Director Start Date (the date of such
grant, the “Initial Triennial Award Grant Date”). Subsequent Triennial Awards
will be granted on each three-year anniversary date of the applicable Initial
Triennial Award Grant Date.

(e)Lead Independent Director Award.  Every three (3) years, the lead independent
director of the Board will be automatically granted an Option (a “Lead
Independent Director Award”) to purchase 24,000 Shares.  The initial Lead
Independent Director Award will be granted on the later of either: (1) June 12,
2012 or (2) the seventh (7th) business day following such Director’s appointment
as the lead independent director.  Subsequent Lead Independent Director Awards
will be granted on each three-year anniversary date of such Director’s initial
Lead Independent Director Award.

(f)Committee Service Awards.

(i)Every three (3) years, each Outside Director who serves as a committee member
will be automatically granted an Option (a “Committee Member Award”) to purchase
the number of Shares indicated directly below.  The initial Committee Member
Award for each Outside Director who serves as a committee member will be granted
on the later of either: (1) June 12, 2012 or (2) the seventh (7th) business day
following such Outside Director’s appointment as a committee member.  Subsequent
Committee Member Awards for each Outside Director who serves as a committee
member will be granted on each three-year anniversary date of such Outside
Director’s initial Committee Member Award.

(A)Audit Committee Member:  12,000 Shares

(B)Compensation Committee Member:  9,000 Shares

(C)Nominating and Corporate Governance Committee Member: 6,000 Shares

(ii)In addition to any Committee Member Awards, every three (3) years, each
Outside Director who serves as a committee chair will be automatically granted
an option (a “Committee Chair Award”) to purchase the number of Shares indicated
directly below.  The initial Committee Chair Award for each Outside Director who
serves as a committee chair will be granted on the later of either: (1) the June
12, 2012 or (2) the seventh (7th) business day following such Outside Director’s
appointment as a committee chair.  Subsequent Committee Chair Awards for each
Outside Director who serves as a committee chair will be granted on each third
anniversary date of such Outside Director’s initial Committee Chair Award.

(A)Audit Committee Chair: 12,000 Shares

(B)Compensation Committee Chair:  6,000 Shares

(C)Nominating and Corporate Governance Committee Chair: 3,000 Shares

(g)Terms.  The terms of each Award granted pursuant to this Section will be as
follows:

(i)The term of the Option will be seven (7) years or such earlier expiration
specified in the applicable Award Agreement.

-10

--------------------------------------------------------------------------------

 

(ii)The exercise price for Shares subject to Awards will be one hundred percent
(100%) of the Fair Market Value on the grant date.  If the grant date indicated
in this Section 11 falls on a non-business day, the grant shall be effective as
of the next business day following such date.

(iii)Subject to Section 14, each Initial Award granted to an Outside Director on
or after July 13, 2017 will vest and become exercisable as to 100% of the Shares
subject to such Initial Award on the Initial Triennial Award Grant Date with
respect to such Outside Director; provided that such Outside Director continues
to serve as a Director through such date.

(iv)Subject to Section 14, the Options granted under a Triennial Award, a Lead
Independent Director Award, a Committee Member Award, or a Committee Chair Award
will vest and become exercisable over a three (3) year period, with 1/36th of
the Shares subject to such award vesting on each monthly anniversary of the
vesting commencement date (which shall be the date of grant of each such award),
so that all Shares subject to such award shall be fully vested as of
the  third  (3rd)  anniversary  of  the  vesting  commencement  date;  provided,
however,  that  the Participant continue to serve in the capacity for which such
awards were granted (i.e., Director, lead outside director, committee member or
committee chair).   Notwithstanding the immediately
preceding  sentence,  in  the  event  an  Outside  Director  ceases  to  be  a  Director  as  of  the  day
immediately preceding the date of an annual meeting of the stockholders of the
Company, and the date of such meeting of stockholders is prior to the
anniversary date of the vesting commencement date for the same calendar year,
all Shares that would have vested as of such anniversary date shall
become  vested  and  exercisable  as  of  the  day  immediately  preceding  such  annual  meeting  of
stockholders.

(v)Awards may be freely transferable to the Outside Directors’ venture capital
funds or employers (or an affiliate, within the meaning of Section 424(e) or (f)
of the Code, of an Outside Director’s employer).

(h)Adjustments.  The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 11, including, without
limitation, the number of Shares and exercise prices thereof, for Awards granted
on or after the date the Administrator determines to make any such change or
revision.

12.Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.   A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved  by the  Company  or  (ii)
transfers  between  locations  of  the  Company or  between  the Company, its
Parent, or any Subsidiary.   For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or
contract.    If  reemployment  upon  expiration  of  a  leave  of  absence  approved  by  the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave any Incentive Stock Option held by the Participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.

13.Transferability of Awards.   Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

14.Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)Adjustments.

(i)In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, will adjust the number and class of Shares that may be delivered
under the Plan and/or the number, class, and price of Shares covered by each
outstanding Award, the numerical Share limits in Section 3 of the Plan, and the
number of Shares issuable pursuant to Awards to be granted under Section 11 of
the Plan.

(ii)Upon (or, as may be necessary to effect the adjustment, immediately prior
to) any event or transaction described in the preceding paragraph or a sale of
all or substantially all of the business or assets of the Company as an
entirety, the Company may equitably and proportionately adjust the Performance
Goals applicable to any then-outstanding performance-based Awards to the extent
necessary to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under the Plan with respect to such
Awards.

(iii)It is intended that, if possible, any adjustments contemplated by the
preceding two paragraphs be made in a manner that satisfies applicable legal,
tax (including, without limitation and as applicable in the circumstances,
Sections 424, 409A and 162(m) of the Code) and accounting (so as to not trigger
any charge to earnings with respect to such adjustment) requirements.

-11

--------------------------------------------------------------------------------

 

(b)Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change in Control.  In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  The Administrator will not be required to treat all
Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.   In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control, the Administrator will notify the
Participant  in  writing  or  electronically  that  the  Option  or  Stock  Appreciation  Right  will  be
exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

(d)Outside Director Awards.   With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.

15.Tax.

(a)Withholding Requirements.    Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b)Withholding Arrangements.   The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy
such  tax  withholding  obligation,  in  whole  or  in  part  by  (without  limitation)  (a)  paying  cash,
(b) electing to have the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld, or (c) delivering to the Company already-owned Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld.  The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

-12

--------------------------------------------------------------------------------

 

(c)Compliance With Code Section 409A.  Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator.  The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator.  To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.

16.No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

17.Date of Grant.  The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

18.Term of Plan.  Subject to Section 22 of the Plan, the Plan will become
effective upon its adoption by the Board.   It will continue in effect for a
term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 19 of the Plan.

19.Amendment and Termination of the Plan.

(a)Amendment and Termination.   The Board may at any time amend, alter, suspend
or terminate the Plan.

(b)Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

20.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

21.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

22.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

-13